Citation Nr: 0405876	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  03-15 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
depression (not otherwise specified) and dysthymia, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from May 1972 to May 1978.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 RO decision, which granted a 30 
percent rating for depression, not otherwise specified, and 
dysthymia (previously characterized as dysthymic disorder 
with headaches), effective from October 2001.  The veteran 
appeals for a higher rating.  

This appeal is being remanded to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran and her representative if further action is required 
on her part.


REMAND

The veteran contends that the 30 percent rating currently 
assigned to her service-connected depression (not otherwise 
specified) and dysthymia does not accurately reflect the 
severity of her disorder.  

In a September 2002 VA examination report, it was noted that 
the veteran was a full-time student.  The examiner commented 
that it appeared that the veteran was able to work and to 
attend school.  However, in a March 2003 letter, the veteran 
indicated that she lost her student job in October 2002.  In 
a May 2003 statement, she elaborated that she lost her job 
after she was taken by police first to Coleman Professional 
Services and then by ambulance to Windsor Hospital, where she 
was compelled to remain for 24 hours.  The claims folder does 
not contain any reports of this hospitalization.  
Additionally, while there are some records in the file from 
Coleman Professional Services, to include reports from Peter 
Kontos, D.O., the records as such do not appear to be 
complete.  For instance, there are no references to the 
October 2002 incident.  Furthermore, the VA examiner in 
September 2002 stated that the veteran was currently being 
treated for depression and anxiety by "Dr. Knolls at Cullman 
Center in Nevada."  The claims folder also does not contain 
any of these recent treatment reports.  Thus, the RO should 
attempt to obtain all referenced private records, as well as 
any other additional pertinent treatment records indicated by 
the veteran.  

The Board also notes from a preliminary review of the record 
that a VA outpatient record in November 2001 indicates that 
the veteran was screened for post-traumatic stress disorder 
(PTSD), which was positive, and that she was currently being 
followed for PTSD apparently by a private doctor.  The 
September 2002 VA examination did not make any references to 
PTSD and whether symptomatology thereof, if in fact present, 
had any bearing on the veteran's service-connected 
psychiatric disorder.  It is also noted that the psychiatric 
evaluations performed by Dr. Kontos in October 2001 and by VA 
in September 2002 resulted in somewhat different diagnoses.  
Moreover, the Global Assessment of Functioning scale (GAF) 
scores assigned by these doctors varied, from 70 in October 
2001 to 52 in September 2002.  From the above, it appears 
that the veteran's psychiatric disorder may have worsened in 
severity.  As such and in light of the foregoing comments 
about the veteran's loss of job and brief hospitalization, 
the Board finds that the veteran should be afforded another 
examination to ascertain the current severity of her service-
connected psychiatric disorder.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, codified at 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
its implementing regulations is completed.  
This includes issuing any additional 
letters to the veteran so as to notify her 
of what information or evidence is needed 
to support her rating claim, what VA has 
done and will do to assist her in 
substantiating her claim for an increased 
rating for the service-connected 
depression (not otherwise specified) and 
dysthymia, and, what evidence and 
information she herself is required to 
submit in furtherance of her appeal.

2.  The RO should also take appropriate 
steps to contact the veteran and obtain 
the names and addresses of all health care 
providers (VA or non-VA) where she has 
received recent psychiatric treatment, to 
include Dr. Knolls at the Cullman Center 
and Dr. Kontos of Coleman Professional 
Services.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the related 
medical records that have not already been 
obtained.  The RO should also ensure that 
all relevant records of VA psychiatric 
treatment are associated with the claims 
file.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination, to 
determine the current nature and severity 
of her service-connected depression and 
dysthymia.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be accomplished.  All clinical findings 
should be reported in detail in the 
examination report.  The VA examiner 
should identify the nature, frequency and 
severity of all current manifestations of 
service-connected depression and 
dysthymia.  In addition, the examiner 
should provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.  
The examiner is requested to provide an 
opinion concerning the overall degree of 
social and industrial impairment 
resulting from the veteran's service-
connected psychiatric manifestations, to 
include whether such render the veteran 
unemployable.  A GAF score should be 
assigned and explained.  The examiner is 
also requested, insofar as is possible, 
to comment as to the significance, if 
any, of the range of GAF scores shown on 
medical records dated during the pendency 
of this appeal.  A complete rationale for 
all opinions expressed should be 
provided.  

4.  After the above has been completed, 
the RO should readjudicate the veteran's 
claim of entitlement to an increased 
rating for service-connected depression 
(not otherwise specified) and dysthymia.  
If the decision remains adverse to the 
veteran, the RO should provide her and her 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


